717 S.E.2d 564 (2011)
STATE of North Carolina
v.
Gregory ROBINSON, Jr.
No. 250P08-4.
Supreme Court of North Carolina.
August 25, 2011.
Gregory Robinson, Jr., Swan Quarter, for Robinson, Gregory, Jr.
Daniel P. O'Brien, Assistant Attorney General, for State of NC.
C. Colon Willoughby, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 4th of May 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."